DETAILED ACTION


Remarks
This Office action is responsive to applicant’s amendment filed on October 5, 2021.
 
Information Disclosure Statement
The IDS filed on November 12, 2021 has been considered by the examiner.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 50-51 and 53-73 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 50 in lines 6-7, claim 58 in line 6, and claim 63 in lines 6-7 each recites the limitation “to maintain the percolating conductive network”.  This limitation is not understood, as the feature, property or aspect of the percolating conductive network that is maintained is not recited.  To the extent that this limitation is understood, the present Office action interprets maintaining the percolating conductive network as, e.g. maintaining properties of the temperature, rate of evaporation, or uniformity of suspension.  As set forth in the §103 discussion 
	Claims 51, 53-57, 59-62, and 64-73 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 50-51 and 53-62 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Chiang et al. (US 2011/0200848 "Chiang") in view of Todd (“Mixing of Highly Viscous Fluids, Polymers, and Pastes”) and Capelo-Martinez et al. (Ultrasound in chemistry: Analytical applications “Capelo-Martinez”)
	For claims 50, 51 and 58:  Chiang teaches a method comprising mixing an active material with an electrolyte and a conductive additive to form a semi-solid electrode material, forming the semi-solid electrode material into a first electrode, forming a second electrode, and combining the first electrode and the second electrode to form an electrochemical cell. (Chiang in 0230-0232)  	The semi-solid electrode material has a percolating conductive network, i.e. “the dispersed, electronically conductive carbon forms physical and electronically percolating networks within flowable suspensions that enable charge and discharge of the semi-solid suspensions.” (0239, see also Example 14 in 0238-0239) 
ref where σ is the standard deviation in the measured composition, it is asserted that the suspension being stable with no observable particle settling for at least 5 days teaches or at least suggests a mixing index of at least about 0.80.  As understood by the examiner, the mixing index would be zero for a completely segregated sample and would be one for a completely random distribution of its ingredients.  As Chiang discloses "no observable particle settling", it is asserted that its mixing index approaches the value of one and at least suggests a mixing index of at least about 0.80.
	Chiang does not explicitly teach a mixing energy of at least about 90 J/g.  However, it would not require undue experimentation for the skilled artisan working within known prior art conditions through routine experimentation to optimize mixing energy, absent of a showing of evidence or unexpected results indicating that the claimed 90 J/g for the mixing energy is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)  Furthermore, absent of unexpected results it is asserted that the mixing energy is an optimizable parameter for a result-effective variable.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)  The skilled artisan would find obvious to optimize the mixing energy as it is a process requirement that is result-effective in achieving the desired mixed quality in the product. (Todd, last paragraph of pg. 1021 bridging to pg. 1022)  The examiner notes the units of specific energy in Todd as kWh/kg which is dimensionally the same as J/g, both being energy/mass units.
 and 2) to maintain the percolating conductive network.  However, for 1), Capelo-Martinez teaches that sonication (such as in Chiang) leads to an increase in temperature and which, if not controlled, leads to undesired effects. (Capelo-Martinez “Temperature Control” on pg. 13)  The skilled artisan would find obvious to control the temperature during mixing in Chiang.  The motivation for such a modification is to circumvent undesired effects such as degradation, volatilization and achieving no cavitation. (Id.)  As to the controlling a temperature of the semi-solid electrode material during mixing being to control a rate of evaporation of the electrolyte, the examiner notes that Chiang’s electrolyte is an electrolyte of an alkyl carbonate mixture, which is similar to the mixture of solvents used for the electrolyte disclosed by applicant. (Chiang in 0193, applicant’s specification in [00102])  Also, Capelo-Martinez teach that in sonication, as the temperature of the solvent rises, so too does its vapor pressure, with the enhancement in temperature leading to evaporation of the solvent. (Capelo-Martinez “Temperature” on pg. 5)  Thus, the skilled artisan would find obvious that in controlling the temperature of the semi-solid electrode material during mixing, the control of the temperature also controls the rate of evaporation in proportion to the rate of temperature control, and, in recognition of Chiang’s electrolyte being an electrolyte of an alkyl carbonate mixture, the control of temperature evaporates an electrolyte mixture of different solvents where each solvent has a different rate of evaporation.  For 2), to the extent that this limitation is understood for the reasons as set forth under 35 U.S.C. 112 (pre-AIA ), second paragraph (discussion above), the skilled artisan would find obvious that controlling the temperature of the semi-solid electrode   
	For claims 53 and 54:  As to the electrode material, Chiang teaches mixing the electrode material until the electrode material has an electronic conductivity of at least about 10-6 S/cm up to at least 10-3 S/cm. (Chiang in 0055)  As to a conductivity of 10-2 S/cm, absent of unexpected results it is asserted that the patentees provide motivation for the skilled artisan to focus on conductivities higher than 10-6 S/cm and to explore conductivites above that range up to and including 10-2 S/cm.  Furthermore, Chiang teaches mixing the electrode material until the electrode material has an apparent viscosity of less than about 100,000 Pa-s. (Chiang in 0181)  The examiner notes that the range of 100 cP to 105 cP as disclosed by Chiang is equal to 0.1 to 100 Pa-s. 
 	For claims 55-57 and 59:  As to the quantity of electrode material and conductive material, in Chiang the quantity of the active material is about 20% to about 75% by volume of the electrode material, the quantity of the conductive material is about 0.5% to about 25% by volume of the electrode material, and the quantity of the electrolyte is about 25% to about 70% by volume of the electrode material.  (Chiang in 0230)
For claims 60-62:  As to the type of mixer, the type of mixer used in the claimed mixing step has not been given patentable weight, as the type of mixer does not give breadth or additional functional scope to the claimed method.  

Claims 63-70 and 73 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Slocum et al. (US 2013/0055559 “Slocum”) in view of Todd (“Mixing of Highly Viscous Fluids, Polymers, and Pastes”).
For claim 63:  Slocum teaches a method comprising mixing an active material and an electrolyte in a vessel of a mixer to form a semi-solid electrode material. (Slocum in 0040)  The semi-solid electrode material has a percolating conductive network. (Slocum in 0133)  A conductive additive is added to improve electrical conductivity. (Slocum in 0119, 0146)  During the mixing, controlling a predetermined temperature of the semi-solid electrode material is performed by maintaining the temperature within the electrode cell at a cooler temperature which allows a portion of the electrolyte to condense from a gas phase into a liquid phase within the electrode chamber (Slocum in 0040, 0122, 0130).  To the extent that the limitation to maintaining the percolating conductive network is understood for the reasons as set forth under 35 U.S.C. 112 (pre-AIA ), second paragraph (discussion above), controlling a predetermined temperature of the semi-solid electrode material in Slocum by maintaining the temperature within the electrode cell also teaches or at least suggests maintaining the temperature of the percolating conductive network.  Then the semi-solid electrode material is formed into an electrode. (Slocum in 0147)  Slocum does not explicitly teach controlling the rate of evaporation of the electrolyte during mixing.  However, it is asserted that the skilled artisan would find obvious that allowing the electrolyte to condense from the gas phase to the liquid phase is controlling its evaporation insofar as being the opposite process.  Stated differently, the condensation of the electrolyte in Slocum minimizes its evaporation.  As to controlling the rate of evaporation, it is asserted that the skilled artisan would find obvious that different solvents would evaporate at different rates, thus, in recognition of Slocum’s electrolyte being an electrolyte mixture of an alkyl carbonates, Slocum controls the rate of evaporation insofar as evaporating an electrolyte mixture of different solvents. (Slocum in 0117-0118)  As to the mixer being configured to impart a specific mixing energy to the semi-solid electrode material while 
Slocum does not explicitly teach a mixing energy of at least about 90 J/g.  However, it would not require undue experimentation for the skilled artisan working within known prior art conditions through routine experimentation to optimize mixing energy, absent of a showing of evidence or unexpected results indicating that the claimed 90 J/g for the mixing energy is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)  Furthermore, absent of unexpected results it is asserted that the mixing energy is an optimizable parameter for a result-effective variable.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)  The skilled artisan would find obvious to optimize the mixing energy as it is a process requirement that is result-effective in achieving the desired mixed quality in the product. (Todd, last paragraph of pg. 1021 bridging to pg. 1022)  
For claim 64:  Slocum does not explicitly teach the vessel of the mixer being cooled to the predetermined temperature of lower than 10 degrees Celsius during mixing.  However, it is asserted that optimization the condensation temperature within the prior art conditions through routine experimentation is within the purview of the skilled artisan absent of a showing of evidence or unexpected results indicating that the claimed weight percentage amounts is critical.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)  The skilled artisan would find obvious to cool the vessel of the mixer to a temperature lower than 10 degrees Celsius during KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)
For claims 65-70:  As to the type of mixer, the type of mixer used in the claimed mixing step has not been given patentable weight, as the type of mixer does not give breadth or additional functional scope to the claimed method. 
For claim 73:  In Slocum, the mixing of the active material with the electrolyte and conductive additive is via a twin-screw extruder. (Slocum in 0126, 0130)  In addition, Todd further teaches a twin-screw extruder for mixing of viscous materials. (Todd on pg. 1022)  The skilled artisan would find obvious to modify Chiang with mixing via twin-screw extrusion.  The motivation for such a modification is in recognition of twin-screw extruders operating almost adiabatically and therefore more efficiently. (Id.)  

Claims 71-72 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Chiang et al. (US 2011/0200848 "Chiang") in view of Todd (“Mixing of Highly Viscous Fluids, Polymers, and Pastes”) and Capelo-Martinez et al. (Ultrasound in chemistry: Analytical applications “Capelo-Martinez”), and further in view of Slocum et al. (US 2013/0055559 “Slocum”) 
The teachings of Chiang and Capelo-Martinez are discussed above.
  

Response to Arguments
Applicant's arguments filed 10/5/21 with the present amendment have been fully considered, however they are not found persuasive.  The argument that none of the cited references, alone or in proper combination, disclose or suggest a percolating conductive network and its maintainance is not found persuasive for the reasons as set forth in the present Office action.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN ANTHONY whose telephone number is (571) 272-1289 and email is julian.anthony@uspto.gov.  The examiner can normally be reached on Monday to Friday from 9:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly, can be reached on (571) 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would .






/Julian Anthony/Examiner, Art Unit 1722    

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722